Per Curiam. The record in this cause indicated the purpose of the expenditure by the Illinois Department of Revenue for which this claim was filed was for reimbursing the Department of Revenue auditor for 15 percent premium pay for out-of-state travel for period June 1 through 15, 1978, and that the Attorney General has submitted a stipulation by Respondent based upon information forwarded to his office by said Department, as evidenced by the departmental report attached to the stipulation by Respondent. Accordingly, this Court finds that this was a properly authorized expenditure at prices reasonable, usual and customary in the area where received. No part of this expenditure has been paid and the total outstanding is $34.12. Money was appropriated under appropriation and fund number 001-49212-1120, of which appropriation $17,582.56 lapsed and was returned to the State Treasury. The sole reason said claim was not paid is due to the lapse of the appropriation for the period during which the debt was incurred. It is hereby ordered that the Claimant, Harold Berman, be and is hereby awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of $34.12.